Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-12 and 16-20, drawn to a foaming aqueous composition in the reply filed on 6/9/22 is acknowledged.  The traversal is on the ground(s) that it would not have been obvious to combine the compositions of Terrisse and Potechin. Applicant argues that Potechin uses polysaccharides as thickening agents and fails to recognize the improvement in makeup removal and/or foam quality. Applicant also points to the results on pages 21-23 of the specification. This is not found persuasive. In response to applicant's argument that Potechin uses polysaccharides as thickening agents and fails to recognize the improvement in makeup removal and/or foam quality, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding the results provided in the Specification, the claims are much broader than the compositions tested, so the results are not commensurate in scope with the claims.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn as being drawn to a nonelected invention.
Claims 1-12 and 16-20 are under consideration.
Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/16/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
In claim 6, line 4, the final phrase “the saccharide residue” should be deleted. 
In claim 7, line 2 “polyglucoside(s)” should be “polyglycoside(s)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “the number of moles of base” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "at least one base" encompasses multiple bases.  It is unclear whether just one, more than one, or all of the bases must meet the claim limitation.  It is suggested to use the phrase “the number of moles of total base(s)”, or similar to clarify.  Similarly in claim 12. Dependent claims 2-12 and 16-20 are also rejected as including and not clarifying the ambiguity. 
	Claim 2 recites the limitation “the base” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "at least one base" encompasses multiple bases.  It is unclear whether just one, more than one, or all of the bases must meet the claim limitation.  
Claim 10 recites a " alginate-based compounds, in particular sodium alginate”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim. Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  For the purposes of examination, it will be understood that the preferred embodiments are optional.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites a "…in the form of a foam, especially a non-aerosol foam”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim. Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  For the purposes of examination, it will be understood that the preferred embodiments are optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terrisse et al. (US 2016/0296448) and Potechin et al. (US 2013/0115205).  
Terrisse et al. teach aqueous composition comprising spiculisporic acid, at least one base, and at least one non-surfactant, in which the ratio R1 of the number of moles of base to the number of moles of spiculisporic acid is strictly greater than 1 and less than or equal to 2.5 (e.g. abstract; paragraph 0001, 0056, 0153; Claim 1; Examples).  Terrisse et al. teach the inclusion of decyl glucoside (i.e. an alkyl polyglycoside) (e.g. Table 1) and teach that the composition may comprise gums (e.g. paragraph 0125). Terrisse et al. teach that the compositions are useful as cleansing and makeup removing compositions (e.g. paragraph 0142-0148).
Terrisse et al. teach the inclusion of gums generically, but do not explicitly teach the inclusion of at least one polysaccharide, or the polysaccharides recited in claim 10.  This is made up for by the teachings of Potechin et al. 
Potechin et al. teach cosmetic cleansing compositions (e.g. abstract; paragraph 0001). Potechin et al. teach cleansing compositions comprising decyl glucoside and coco glucoside, and a polysaccharide (e.g. abstract; paragraph 0009; Claim 1, 8; Examples). Potechin et al. teach the polysacchairdes pectin, alginate, and guar gum, among others (e.g. paragraph 0009; Claim 8). Potechin et al. teach  the compositions provide a cleansing composition with a desired amount of foam and a desired amount of creaminess (e.g. paragraph 0001; Examples).
Regarding Claims 1, 4-7, and 10, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the compositions of Terrisse and Potechin resulting in the claimed composition. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as foaming cleansing compositions for hair and/or skin comprising similar ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Regarding Claims 2 and 19, Terrisse et al. teach that the base may be arginine, triethanolamine, potassium hydroxide or sodium hydroxide (e.g. paragraphs 0058-0080). 
Regarding Claims 3, 16-18 and 20, Terrisse et al. teach that the content of spiculisporic acid ranges from 0.1% to 15%, or 0.5-10%, and is exemplified at 4%, which are within the claimed ranges (e.g. paragraph 0083-0084; Table 1). 
Regarding Claim 8, Terrisse et al. teach that the polyglycosides are present at 4%, which is within the claimed range (e.g. Table 1). 
Regarding Claim 9, Terrisse et al. teach that the content of spiculisporic acid ranges from 0.1% to 15%, but exemplify 4% and 8% and the polyglycosides are present at 4% (e.g. Table 1), which results in a ratio of R-2 of 1:1 and 0.5:1, which are within the claimed range.  
Regarding Claim 11, Potechin et al. teach that the polysaccharides may be present at 0.1 to 5% by weight, 0.1 to 1.5% by weight, 1 to 1.5% by weight, or 1 to 1.25% by weight (e.g. Claim 9), which are within the claimed range. 
Regarding Claim 12, Potechin teaches the inclusion of a foam dispenser (e.g. paragraphs 0027-0028). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619